
	

113 S2231 IS: MEPS Act
U.S. Senate
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2231
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2014
			Mr. Portman (for himself and Mr. Rockefeller) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide an individual with a mental health assessment
			 before the individual enlists in the Armed Forces or is commissioned as an
			 officer in the Armed Forces, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Medical Evaluation Parity for Servicemembers Act of 2014 or the MEPS Act.
		
			2.
			Preliminary mental health assessments for individuals becoming members of the Armed Forces
			
				(a)
				In general
				Chapter 31 of title 10, United States Code, is amended by adding at the end the following new
			 section:
				
					
						520d.
						Preliminary mental health assessments
						
							(a)
							Provision of mental health assessment
							Before any individual enlists in an armed force or is commissioned as an officer in an armed force,
			 the Secretary concerned shall provide the individual with a mental health
			 assessment. The Secretary shall use such results as a baseline for any
			 subsequent mental health examinations, including such examinations
			 provided under sections 1074f and 1074m of this title.
						
							(b)
							Use of assessment
							The Secretary may not consider the results of a mental health assessment conducted under subsection
			 (a) in determining the assignment or promotion of a member of the armed
			 forces.
						
							(c)
							Application of privacy laws
							With respect to applicable laws and regulations relating to the privacy of information, the
			 Secretary shall treat a mental health assessment conducted under
			 subsection (a) in the same manner as the medical records of a member of
			 the armed forces.
						.
			
				(b)
				Clerical amendment
				The table of sections at the beginning of such chapter is amended by adding after the item relating
			 to section 520c the following new item:
				
					
						520d. Preliminary mental health assessments.
					
					.
			
				(c)
				Report
				
					(1)
					In general
					Not later than 180 days after the date of the enactment of this Act, the National Institute of
			 Mental Health of the National Institutes of Health shall submit to
			 Congress and the Secretary of Defense a report on preliminary mental
			 health assessments of members of the Armed Forces.
				
					(2)
					Matters included
					The report under paragraph (1) shall include the following:
					
						(A)
						Recommendations with respect to establishing a preliminary mental health assessment of members of
			 the Armed Forces to bring mental health screenings to parity with physical
			 screenings of members.
					
						(B)
						Recommendations with respect to the composition of the mental health assessment, best practices,
			 and how to track assessment changes relating to traumatic brain injuries,
			 post-traumatic stress disorder, and other conditions.
					
					(3)
					Coordination
					The National Institute of Mental Health shall carry out paragraph (1) in coordination with the
			 Secretary of Veterans Affairs, the Secretary of Health and Human Services,
			 the Director of the Centers for Disease
			 Control and Prevention, the surgeons general of the military departments,
			 and other relevant experts.3.Physical examinations and mental health screenings for certain members undergoing separation from
			 the Armed Forces who are not otherwise eligible for such examinations(a)In generalThe Secretary of the military department concerned shall provide a comprehensive physical
			 examination (including a screening for Traumatic Brain Injury) and a
			 mental health screening to each member of the Armed Forces who, after a
			 period of active duty of more than 180 days, is undergoing separation from
			 the Armed Forces and is not otherwise provided such an examination or
			 screening in connection with such separation from the Department of
			 Defense or the Department of Veterans Affairs.(b)No right to health care benefitsThe provision of a physical examination or mental health screening to a member under subsection (a)
			 shall not, by itself, be used to determine the eligibility of the member
			 for any health care benefits
			 from the Department of Defense or the Department of Veterans Affairs.(c)FundingFunds for the provision of physical examinations and mental health screenings under this section
			 shall be derived from funds otherwise authorized to be appropriated for
			 the military department concerned for the provision of health care to
			 members of the Armed Forces.4.Report on capacity of Department of Defense to provide electronic copy of member service treatment
			 records to members separating from the Armed Forces(a)Report requiredNot later than six months after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to  Congress a report setting forth an assessment of the
			 capacity of the Department of Defense to provide each member of the Armed
			 Forces who is undergoing separation from the Armed Forces an electronic
			 copy of the member’s  service treatment record at the time of separation.(b)Matters relating to the National GuardThe assessment under subsection (a) with regards to members of the National Guard shall include an
			 assessment of the capacity of the Department to ensure that the electronic
			 copy of a member’s service treatment record includes health records
			 maintained by each State or territory in which the member served.
